DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-12 directed to invention non-elected without traverse.  Accordingly, claims 11-12 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 11-12.

Drawings
The drawings were received on 7/13/21.  These drawings are accepted.
 
REASONS FOR ALLOWANCE
Claims 1-10, 13 are allowed.
The closest reference is Lehman et al (US 9,625,313) discloses an optical meter (1) for measuring the power or energy of radiation based on the pressure comprises 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 13.
As to claims 1 and 13, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the inner wall forms a cavity within the ease and at least one aperture dividing an inside and outside of the case; a vibration sensing system coupled to the case comprising at least one vibration sensor and a vibration control system; at least one vibration dampener coupled to a bottom side of the case; the case is configured such that directed electromagnetic radiation (EMR) entering the at least one aperture impacts the energy sensor system, wherein at least a first portion of the directed EMR reflects off of the energy sensor system and exits the case through 
Claims 2-10 are dependent from claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 17, 2021